Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 12/14/2021.   The changes and remarks disclosed therein were considered.
	Claims 1-19 are pending in the application.
Information Disclosure Statement

2.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 12/10/2021.  The information disclosed therein was considered.
Response to Argument
3.	Applicant’s arguments filed on 12/14/2021 with respected to the rejection of Oh Sung Lae have been fully considered and are persuasive (see pages 7-8 of an amendment filed 12/14/21).  The rejection of Oh Sung Lae has been withdrawn.
Allowable Subject Matter
4.	Claims 1-19 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Oh Sung Lae, Kim Dong Hyuk and Oh Sung-Lae taken individually or in combination do not teach the claimed 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a plurality of second column line pads defined on one surface of a peripheral wafer which is bonded to the one surface of the cell wafer, coupled to a page buffer circuit of the peripheral wafer, and bonded to the plurality of first column line pads; a plurality of first row line pads defined on the one surface of the cell wafer, and coupled to the memory cell array; and a plurality of second row line pads defined on the one surface of the peripheral wafer, coupled to a row decoder of the peripheral wafer, and bonded to the plurality of first row line pads, wherein longer width directions of the first and second column line pads and longer width directions of the first and second row line pads are the same as each other” in a semiconductor memory device as claimed in the independent claim 1.  Claims 2-11 are also allowed because of their dependency on claim 1; or
Per claim 12: there is no teaching, suggestion, or motivation for combination in the prior art to “a plurality of first global line pads defined on the one surface of the cell wafer, and coupled in common to the plurality of pass transistor 5groups; a plurality of second global line pads defined on the one surface of the peripheral wafer, and bonded to the first global line pads; a plurality of first block line pads defined on the one surface of the cell wafer, and coupled to the plurality of pass transistor groups, 10respectively; and a plurality of second block line pads defined on the one surface of the peripheral wafer, and bonded to the first block line pads, wherein the first and second block line pads have a size larger than the first and second column line pads and the first and second 15global line pads, and wherein the first and second column line pads and the first and second global line pads are arranged in the first direction, and the first and second block line pads are arranged in a second direction different from the first direction” in a semiconductor memory device as claimed in the independent claim 12.  Claims 13-19 are also allowed because of their dependency on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.